internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 3-plr-146450-01 date date number release date index number legend company subsidiary shareholders state date plr-146450-01 date date date date date date y x dear we received your letter dated date submitted on behalf of company requesting rulings under sec_1361 and sec_1362 of the internal_revenue_code this responds to your request facts company represents the following facts company a bank_holding_company was incorporated on date under the laws of state company along with other minority shareholders owned the stock of subsidiary a bank on date subsidiary effected a reverse_stock_split so that company became the sole shareholder of subsidiary in compliance with federal_law company then sold x of capital stock of company to each of subsidiary’s directors on date for dollar_figurey the directors signed an agreement regarding their shares of company stock in part the agreement restricted the transfer of the shares by the directors to anyone other than company the agreement also provided for the sale back of each director’s shares to company in consideration for dollar_figurey upon the director’s ceasing to hold the office of director finally the agreement provided that each director assigned to company any and all dividends or distributions of whatsoever kind or nature on date company filed a timely election under sec_1362 to be treated as an s_corporation effective date and a timely election under sec_1361 to treat subsidiary as a qualified_subchapter_s_subsidiary qsss effective date in date company and its representatives determined that due to the agreement company may have inadvertently created a second class of stock as a result company possibly was not in compliance with sec_1361 on date the agreement was amended and restated to remove the limitation on dividends and plr-146450-01 distributions and to provide for the payment of fair_market_value to the directors upon their sale of the stock back to company the amended agreement is now in effect company represents that it did not intend to create more than one class of stock as soon as company realized the potential problem caused by the agreement it acted to correct the agreement by creating the amended agreement company and its shareholders agree to make any adjustments consistent with the treatment of company as an s_corporation as might be required by the secretary company requests the following rulings under sec_1361 of the internal_revenue_code the amended agreement does not create a second class of stock under sec_1362 company’s s_corporation_election was inadvertently invalid therefore company will be treated as an s_corporation effective date and subsidiary’s status as a qsss is effective date law and analysis sec_1361 provides that for purposes of the code the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1_1361-1 provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1_1361-1 provides that buy-sell agreements among shareholders agreements restricting the transferability of stock and redemption agreements are disregarded in determining whether a corporation’s outstanding shares of stock confer plr-146450-01 identical distribution and liquidation rights unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 and the agreement establishes a purchase_price that at the time the agreement is entered into is significantly in excess of or below the fair_market_value of the stock agreements that provide for the purchase or redemption of stock at book_value or at a price between fair_market_value and book_value are not considered to establish a price that is significantly in excess or below the fair_market_value of the stock and thus are disregarded in determining whether the outstanding shares of stock confer identical rights sec_1_1361-1 provides that bona_fide agreements to redeem or purchase stock at the time of death divorce disability or termination of employment are disregarded in determining whether a corporation’s shares of stock confer identical rights sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the tax_year for which made by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in the ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to that period then notwithstanding the circumstances resulting in the ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary the conference_report on the small_business job protection act of p l provides that the service should be reasonable in exercising this authority and apply standards that are similar to those applied under present law to inadvertent subchapter_s terminations h_r conf_rep no 104th cong 2d sess 1996_3_cb_741 according to the legislative_history of sec_1362 f -- if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a plr-146450-01 termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenue without undue_hardship to taxpayers for example it may be appropriate to waive the terminating event when the one class of stock requirement was inadvertently breached but no tax_avoidance had resulted it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 sec_1_1362-4 of the income_tax regulations provides that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsss conclusion based on the facts represented and the information submitted by company we conclude that company’s election to be treated as an s_corporation was inadvertently invalid within the meaning of sec_1362 because it had more than one class of stock we also conclude that the amended agreement does not create a second class of stock under sec_1361 consequently we conclude that company will be treated as an s_corporation beginning date and thereafter unless company's s election otherwise terminates under sec_1362 moreover we conclude that because company’s s_corporation_election is effective as of date subsidiary will be treated as a qsss beginning date and thereafter unless company’s s_corporation_election otherwise terminates under sec_1362 or subsidiary fails to meet the requirements of a qsss under sec_1361 this ruling is contingent on company and its shareholders treating company as an s_corporation for the period beginning date and thereafter and on company treating subsidiary as a qsss for the period beginning date and thereafter company and its shareholders must make any adjustments that are necessary to comply with this ruling except for the specific ruling above we express or imply no opinion concerning the plr-146450-01 federal_income_tax consequences of the facts of this case under any other provision of the code including whether company or subsidiary is otherwise eligible to be an s_corporation or a qsss respectively under power_of_attorney on file with this office we are sending a copy of this letter to company and company’s second authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely s christine ellison branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
